Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on February 28, 2022 is acknowledged.  Claims 1-116, 119-121, 128-130 were canceled and claims 124 and 133 were amended and claims 117-118, 122-127, 131-135 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action. Claims 117-118, 122-127, 131-135 are examined on the merits of this office action.

Withdrawn Rejections
The objections to claims 124 and 133 are withdrawn in view of amendment of the claims filed February 28, 2022.

Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-118, 122, 125-127, 131, 134-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 11219673 (Application No.15561374) in view of Sparks (US6514523, cited previously).
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
US Patent No. ‘673 claims a sHDL nanoparticle comprising Apo A-I and phosphatidylcholine (see claim 1) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  US Patent NO. ‘673 further claims inclusion of a neo-antigenic peptide which meets the limitations of a therapeutic (see claim 2) and discloses the sHDL comprising an imaging agent (See paragraphs 0130 and 0271-0272).
US Patent NO:’673 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of US Patent NO. ‘673 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1-7 of US Patent No. ‘673 in view of Sparks (US6514523, cited previously).


Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 122, 125-127, 131, 134-135 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. ‘673 in view of Sparks (US6514523, cited previously).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 117-118, 122-123, 125-127, 131-132, and 134-135  remain rejected under 35 U.S.C. 103 as being unpatentable over Sparks (USPN 6514523, cited previously) in view of  Dasseux (USPN 6,004,925, cited previously), Dasseux*(WO199917740 A1, cited previously)  and Zhang (Small 2010, 6, No. 3, 430–437, cited previously).
Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the apolipoprotein is APO A-I (see abstract and claim 7).  Regarding claims 122 and 131, Sparks teaches wherein the phospholipid comprises phosphatidylcholine (See Example 1, column 10).  Regarding claims 123 and 132, Sparks teaches wherein the drug is an anticoagulant (see column 3, vitamin E for example) and also estradiol which is a vasodilator (see column 6, line 11).  Regarding claims 125 and 134, Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Regarding claims 126 and 135, Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent.  Furthermore, Sparks teaches wherein the therapeutic agent/imaging agent is 20% by weight of the sHDL (see Examples 1 and 3).
As stated above, Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  However, Sparks doesn’t specifically teach the range of 1-10%.
MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). MPEP § 2144.08.  Furthermore, it would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.
Sparks is silent to wherein the Apolipoprotein A-I is an Apo A-I mimetic and comprises instant SEQ ID NO:4.
However, Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular, “peptide 4”).  Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 is one of two exemplary peptides and Peptide 4 (instant SEQ ID NO:4) and peptide 4 binds various lipids including HDL (see Table XIV).  Dasseux concludes that SEQ ID NO:4 has a strong association with HDL (see Table XIV) and has high stability (see Example 9).
Dasseux* teaches making and using peptide/lipid vesicles and complexes (see Abstract), In particular, Dasseux* teaches wherein the peptide is an ApoA-I protein (see claims 3-4). Dasseux* teaches wherein the protein is an ApoAI analog (see claim 24).  Dasseux* teaches that “The method may be used for the preparation of complexes that could be used as carriers for drugs, as vectors (to deliver drugs, DNA, genes), for example, to the liver or to extrahepatic cells, or as scavengers to trap toxin (e.g. pesticides, LPS, etc.)” (see pages 7-8, lines 34-36 (page 7), lines 1-2 (page 8)).  Dasseux* provides a specific example wherein the Apo AI peptide is the Apo AI mimetic comprising instant SEQ ID NO:4 (see Figure 2, working example 1).  
Zhang teaches HDL-mimicking Peptide-Lipid nanoparticles (see title).  High-density lipoprotein (HDL) is an endogenous nanocarrier possessing many of these attractive features.  It possesses ultrasmall size control (7–12 nm) through the apoA-1 lipoprotein component and favorable surface properties.  This unique combination results in long circulation half-lives ranging from 10 to 12 h in rodents and 5 days in humans (see page 431, left column, second paragraph).  Zhang further teaches wherein the ApoA-I protein component of the nanocarrier is an Apo A-I mimetic peptide (see page 431, left column, last paragraph, section 2.1).
It would have been obvious before the effective filing date of the claimed invention to use an ApoA-I mimetic peptide comprising instant SEQ ID NO:4 as taught by Dasseux and Dasseux* as the ApoAI protein of Sparks.  One of ordinary skill in the art would have been motivated to do so given that Dasseux teaches the ApoA-1 mimetic SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular), has a strong association with lipids including HDL, increased stability  and Dasseux* teaches use of instant SEQ ID NO:4 in combination with phospholipids as carrier for drugs.  Further, using the ApoA-1 mimetic peptide of Dasseux and Dasseux* taught by Dasseux to mimic the activity of ApoA-1 as the ApoA-1 protein component of Sparks is also an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.  There is a reasonable expectation of success given that Apo A-I mimetic peptides are well-known in the art to be used in Nano carriers for delivery of therapeutic agents.

Response to Applicant’s Arguments
Applicants argue “In sum, no combination of any of the references would have motivated a skilled artisan to select the specific apolipoprotein mimetic of SEQ ID NO: 4 over the 257 alternate apolipoprotein mimetics disclosed by Dasseux for use in the instantly claimed composition of sHDL nanoparticles. In short, the Office has failed to provide "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does," as is required by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Consequently, the Office's rationale "cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art" (MPEP 2143(A)).”
Applicants arguments have been fully considered but not found persuasive.  The Examiner disagrees that a person of ordinary skill in the art would not have selected the Apo mimetic comprising instant SEQ ID NO:4 as the Apo Mimetic of Sparks.  The Examiner would like to point out that both Dasseux and Dasseux* teach SEQ ID NO:4 as an Apo mimetic peptide.  Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular, “peptide 4”).  Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 is one of two exemplary peptides and Peptide 4 (instant SEQ ID NO:4) and peptide 4 binds various lipids including HDL (see Table XIV).  Dasseux concludes that SEQ ID NO:4 has a strong association with HDL (see Table XIV) and has high stability (see Example 9). Thus, the teachings of Dasseux provide further motivation to use SEQ ID NO:4 as the ApoAI mimetic peptide of Sparks for forming HDL particles.
In addition, Dasseux* teaches making and using peptide/lipid vesicles and complexes (see Abstract), In particular, Dasseux* teaches wherein the peptide is an ApoA-I protein (see claims 3-4). Dasseux teaches wherein the protein is an ApoAI analog (see claim 24).  Dasseux* teaches that “The method may be used for the preparation of complexes that could be used as carriers for drugs, as vectors (to deliver drugs, DNA, genes), for example, to the liver or to extrahepatic cells, or as scavengers to trap toxin (e.g. pesticides, LPS, etc.)” (see pages 7-8, lines 34-36 (page 7), lines 1-2 (page 8)).  Dasseux* provides a specific example wherein the Apo AI peptide is the Apo AI mimetic comprising instant SEQ ID NO:4 (see Figure 2, working example 1).
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use an ApoA-I mimetic peptide comprising instant SEQ ID NO:4 as taught by Dasseux and Dasseux* as the ApoAI peptide of Sparks.  One of ordinary skill in the art would have been motivated to do so given that Dasseux teaches the ApoA-1 mimetic SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular), has a strong association with lipids including HDL, increased stability  and Dasseux* teaches use of instant SEQ ID NO:4 in combination with phospholipids as carrier for drugs.  Further, using the ApoA-1 mimetic peptide of Dasseux and Dasseux* taught by Dasseux to mimic the activity of ApoA-1 as the ApoA-1 protein component of Sparks is also an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.  There is a reasonable expectation of success given that Apo A-I mimetic peptides are well-known in the art to be used in Nano carriers for delivery of therapeutic agents.
Applicant argues that “The Applicant notes that when a "claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected," that superior property or advantage undercuts a case of obviousness. Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quoting In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995); "The basic principle behind this rule is straightforward-that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious."). Unexpected results may be supported by evidence that shows a greater than expected result ("[a] greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue," In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985)) or presence of a property not possessed by the prior art ("[p]resence of a property not possessed by the prior art is evidence of nonobviousness." In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). It has been discovered that sHDL nanoparticles formed with the apolipoprotein mimetic of SEQ ID NO: 4 have superior physical properties, e.g., smaller size and lower polydispersity index (PDI), than sHDL nanoparticles formed with numerous alternative apolipoprotein mimetics disclosed by Dasseux. The Applicant respectfully directs the Examiner to Figure 13 of U.S. Patent No. 11,219,673, which is reproduced in part below: Figure 13. Physical Properties of sHDL Nanoparticles Containing Various Apolipoprotein Mimetics As these data demonstrate, the apolipoprotein mimetics of Dasseux or Dasseux* led to sHDL nanoparticles with widely variable size and PDIs. In fact, size and PDI data could not be gathered for three of the tested apolipoprotein mimetics (SEQ ID NOs 75, 106, and 99) because attempts to incorporate them into sHDL nanoparticles led to the formation of insoluble aggregates. Most notably, sHDL nanoparticles containing the apolipoprotein mimetic of SEQ ID NO: 4, sample ID 22A and 22A-10, had smaller size and lower PDI than sHDL nanoparticles containing alternative apolipoprotein mimetics.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that MPEP 716.01(c) states “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Furthermore, MPEP 716.02 (g) states that "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.  Thus, Applicants should submit any evidence of unexpected results in the form of declaration or affidavit.  Nevertheless, MPEP 71602(b) states that “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).  Thus, any data showing unexpected results should be commensurate in scope of the claims and showing statistical significance.  In the instant case, there is no explanation of the data in a declaration or affidavit and whether or not there is a statistical difference.  

Claims 117-118, 122-127 and 131-135 remain rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523, cited previously) in view of  Dasseux (US 6,004,925, cited previously), Dasseux*(WO199017740 A1, cited previously)  and Zhang (small 2010, 6, No. 3, 430–437, cited previously) as applied to Claims 117-118, 122-123, 125-127, 131-132, and 134-135  above, in further view of Ackermann (EP2673296 B1, cited previously).
The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are provided in the above rejection.
Additionally Sparks teaches that “The present invention provides carrier particles which are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs. The present invention further provides a process for preparing carrier particles comprising drugs. It is an object of the invention to circumvent drawbacks in hydrophobic drug delivery described in the prior art” (see column 2, lines 57-64). The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are silent to wherein the therapeutic agent is isotretinoin.
However, Ackermann teaches a composition comprising a lipid fraction and Apo A-I (see claim 1).  Ackermann teaches wherein the composition further comprises a hydrophobic, hydrophilic active agent and wherein the active agent is isotretinoin (see claim 22) and wherein the composition comprises an imaging agent (see claim 25).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sparks and Ackermann and use vitamin A and/or isotretinoin as the therapeutic in the synthetic HDL compositions of Sparks.  One of ordinary skill in the art would have been motivated to do so given that the carrier particles of Sparks are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs.  There is reasonable expectation of success given that Sparks teaches inclusion of Vitamin A (which encompasses retinoids) and Ackermann also teaches use of vitamin A and isotretinoin as drugs that can be delivered via synthetic HDL particles.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Objections
Claim 124 is objected to for the following informality:  it is noted that in multiple instances the markush language is improper throughout claim 124.  For example, the limitation “wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from benazepril, enalapril, Lisinopril, perindopril, and Ramipril…” should be replaced with - wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from the group consisting of benazepril, enalapril, Lisinopril, perindopril, and Ramipril…”  In each instant in the claim, the markush group should be amended to claim “the group consisting of” in all instances.
Claim 133 is objected to for the following informality:  it is noted that in multiple instances the markush language is improper throughout claim 133.  For example, the limitation “wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from benazepril, enalapril, Lisinopril, perindopril, and Ramipril…” should be replaced with - wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from the group consisting of benazepril, enalapril, Lisinopril, perindopril, and Ramipril…”  In each instant in the claim, the markush group should be amended to claim “the group consisting of” in all instances.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-118, 122, 125-127, 131, 134-135 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Co-pending 17/501576 in view of Sparks (US6514523, cited previously).  The claims of Co-pending 17/501576 were available after the mailing of the previous office action.
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Co-pending Application 17/501576 claims a sHDL nanoparticle comprising Apo A-I and a phosphatidylcholine (see claim 1) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  Co-pending Application 17/501576 further claims inclusion of an antigen or an siRNA which meets the limitations of a therapeutic (see claims 2-6) and discloses the sHDL comprising an imaging agent (See paragraphs 0029-0030).
Co-pending Application 17/501576 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Co-pending Application 17/501576 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1-9 Co-pending Application 17/501576 in view of Sparks (US6514523, cited previously).
This is a provisional nonstatutory double patenting rejection.


Claims 117-118, 122, 125-127, 131, 134-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 13-89 of Co-pending 17/628418 in view of Sparks (US6514523, cited previously).  The claims of Co-pending 17/628418 were available after the mailing of the previous office action.
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Co-pending 17/628418 claims a composition comprising an sHDL nanoparticle associated with a plurality of tolerogenic antigens in such a manner that the resulting composition is capable of facilitating strong immune tolerance to antigens associated with an autoimmune disease upon administration to a subject, wherein the sHDL nanoparticle comprises a mixture of at least one phospholipid and at least one HDL apolipoprotein or apolipoprotein mimetic (claim 1); and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4 (claim 4).  Co-pending Application 17/628418 further claims inclusion of an antigen to facilitate immune tolerance which meets the limitations of a therapeutic (see claims 1 and 7) 
Co-pending Application 17/628418 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Co-pending Application 17/628418 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1, 4-8, 13-89 Co-pending Application 17/628418 in view of Sparks (US6514523, cited previously).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/             Examiner, Art Unit 1654                                                                                                                                                                                           /JULIE HA/Primary Examiner, Art Unit 1654